Appeal from decision of the Workmen’s Compensation Board finding injuries sustained by claimant on January 22, 1956 were the consequence of a prior accident of September, 1955.. The claimant on the latter date sustained a fracture of the lower third of the right leg for which he received compensation until February 9, 1956. While walking on the sidewalk in Johnson City on January 22, 1956, he slipped on the ice, sustaining a further fracture of the right leg, which the board found to be the natural and unavoidable result of the prior accident. The appellants offered no testimony. 'The claimant testified as to the circumstances resulting in the fall. The doctor stated that on the day of the second fall claimant had a stiff ankle, walked with a cane and was not as agile as a normal person on a slippery pavement; that there definitely was a contributory relationship between the two injuries. Claimant was five feet, eight inches tall, weighing 220 pounds, and besides the other conditions mentioned by the doctor, was wearing a double elastic bandage. The evidence supported the finding of consequential injury not only medically but from the physical condition of the claimant as best described by himself. (Matter of Dickerson v. Essex County, 2 A D 2d 516.) Decision and award unanimously affirmed, with costs to the Workmen’s Compensation Board. Present — Foster, P. J., Bergan, Coon, Herlihy and Reynolds, JJ.